Title: From George Washington to William Buchanan, 6 November 1777
From: Washington, George
To: Buchanan, William



Sir
Head Quarters Whitemarsh [Pa.] 6 Novemr 1777

I inclose you an extract of a letter which I have just recd from Genl Heath. I can hardly suppose but what you have taken some steps towards laying up a supply of salt provision in New England, which is not only the most plentiful Country for Meat, but the quarter in which our principal Magazines of Salt are deposited. But I am fearful from Genl Heaths representation, who is an attentive, careful Officer, that the persons you may have employed are not doing their duty with that alacrity which the importance of the matter requires. I therefore think it incumbent upon me to give you the information I have recd that you may lose no time in having the matter thoroughly inquired into, and if proper measures have not been pursued or proper persons appointed that you may rectify both. I am &ca.
